Motion for leave to appeal to the Appellate Division granted. Present — Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ.
Louisa Acocella, Respondent, v. Frederick H. Brinkman, Individually and as Administrator, etc., of Andrew Brinkman, Deceased, Appellant.—■ In an action for specific performance of a verbal contract, order denying defendant’s motion for a new trial on the ground of newly-discovered evidence unanimously affirmed, with costs, payable by the appellant personally. No opinion. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.